DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 37-57 are pending in the present application.
Instant claims 37-57 are being construed as being drawn to a cosmetic spray, wherein the spray comprises (a) and (b), since component (a) recites the transitional phrase “comprising” which is open-ended and allows for the cosmetic spray to include non-recited components.  Also, instant claim 37 does not recite all the ingredients that would be necessary for “consists of”, such as the dimethicone and/or cyclomethicone, propellant, active ingredients, and the additional components recited in dependent claims 55-57.

Withdrawn Rejections/Objections
The objections to claims 37 and 54-55 are withdrawn in view of the claim amendments.
The rejection of claims 37-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to state that the only emulsifier(s) present in the composition is sodium stearoyl glutamate, either alone or in combination with isopropyl palmitate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37, 42-54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP 2004-224706 A) in view of Treu et al. (WO 2014/183974 A1).
Ohashi et al. teach cosmetic O/W emulsion compositions that are excellent in sprayability, wherein the compositions comprise an ultraviolet absorber, a hydrophilic surfactant, an amphiphilic substance, and water filled in a dispenser type container or an aerosol type container ([0057]; Claim 1).  Ohashi et al. teach that the hydrophilic surfactant is preferably sodium stearoyl glutamate ([0021]).  Ohashi et al. also teach that the total amount of the hydrophilic surfactant and the amphiphilic substance is usually 0.2% by weight or more, preferably 0.5% by weight or more, based on the aqueous phase ([0036]).  Ohashi et al. teach a spray applicator system and nitrogen as a propellant (Claim 8).  Ohashi et al. further teach that the emulsion compositions may contain glycyrrhetinic acid, tocopherol, and tocopherol acetate ([0040]).
Ohashi et al. further teach an example composition comprising 0.7 wt.% sodium stearoyl glutamate as the only O/W emulsifier, and further comprising water, 2 wt.% glycerin, 8 wt.% butylene glycol, 2 wt.% stearyl alcohol, 9 wt.% UV absorbers, and 2 wt.% ethanol (Table 1, Example 1).
Ohashi et al. do not explicitly disclose a sprayable composition comprising 0.2-0.3% by weight sodium stearoyl glutamate, as instantly claimed.  However, Ohashi et al. teach a composition comprising 0.7% by weight sodium stearoyl glutamate (Table 1, Example 1).  Ohashi et al. further teach that the hydrophilic surfactant includes N-long-chain acyl acidic amino acid salts, preferably sodium N-stearoylglutamate ([0018], [0021]-[0022]).  Ohashi et al. teach that the total amount of the hydrophilic surfactant and the 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to optimize the amount of hydrophilic surfactant and the amphiphilic substance within the range taught by Ohashi et al.
Ohashi et al. do not explicitly disclose a composition comprising 5-12 wt.% glycerol and at least one of 0.5-3 wt.% cetearyl alcohol, 1-7 wt.% isopropyl palmitate, 0.5-3 wt.% shea butter, 1-7 wt.% dicaprylyl ether and 0.5-8 wt.% ethanol, as instantly claimed.  However, Ohashi et al. teach an example composition comprising 2 wt.% stearyl alcohol.  Ohashi et al. also teach that the compositions comprise higher aliphatic alcohols, including cetyl alcohol, stearyl alcohol and cetostearyl alcohol ([0026]); and isopropyl palmitate ([0030]).
Also, Treu et al. teach cosmetic preparations that may be prepared as a spray with a propellant, wherein the cosmetic preparations comprise as emulsifier system mixtures of sodium stearoyl glutamate in combination with glyceryl stearate (Abstract).  Treu et al. teach compositions comprising 0.3 wt.% sodium stearoyl glutamate, tocopherol acetate, 2 wt.% cetearyl alcohol, shea butter, dicaprylyl ether, dimethicone, glycerin, phenoxyethanol, methyl propanediol, ethanol and water (pg. 19, Example 2).  
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare cosmetic emulsion spray compositions according to Ohashi et al. and Treu et al. comprising water, sodium stearoyl glutamate, glycerol, cetearyl alcohol, isopropyl palmitate, shea butter, dicaprylyl ether, ethanol, and active ingredients.  Such would have been obvious because Ohashi et al. 
Regarding the concentration of each component, it would have been within the ordinary skill of a person having ordinary skill in the art to determine through routine experimentation the necessary concentrations of the components to prepare emulsions according to Ohashi et al.  The examiner respectfully points out the following from MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Ohashi et al. also do not explicitly disclose an emulsion that does not contain UV filters, as instantly claimed.
Treu et al. teach cosmetic or dermatological compositions comprising an emulsion, wherein the compositions are suitable for protection against UV radiation as well as for stimulating collagen synthesis, skin tightening and improving skin condition, such as discoloration (pg. 4, paragraph 7; pg. 7, paragraphs 1-9).   Treu et al. teach that active ingredients that may be included in their compositions include lipoic acid, folic acid, carnosine, creatine, tocopherol, and tocopherol acetate (pg. 9, paragraphs 2-3; Examples 1-4).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare cosmetic emulsion compositions according to Ohashi et al. and Treu et al. wherein the compositions do not contain a UV filter.  Such would have been obvious because Treu et al. teach various used for the cosmetic emulsion compositions that do not require UV filters.
Response to Arguments
Applicant’s Remarks filed 23 October 2020 have been fully considered but they are not persuasive.  Applicant argues that the concentration of sodium stearoyl glutamate in Example 1 of OHASHI is 0.7 % by weight, significantly outside the concentration range for sodium stearoyl glutamate recited in instant independent claim 37.  Applicant asserts that while according to paragraph [0036] the total concentration of the hydrophilic surfactant and the amphiphilic substance can be as low as 0.2 % by weight, it must not 
The examiner respectfully directs attention to MPEP 2123(I) and (II):
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Ohashi et al. teach that the total amount of the hydrophilic surfactant and the amphiphilic substance is usually 0.2% by weight or more, preferably 0.5% by weight or more, based on the aqueous phase ([0036]).  A person having ordinary skill in the art would have been motivated to determine the concentration ranges for sodium stearoyl glutamate that would be suitable for preparing o/w emulsions according to Ohashi et al.  Ohashi et al. does not teach or suggest that the only concentration of sodium stearoyl glutamate that is suitable for their compositions is 0.7% by weight.  Rather, Ohashi et al. teach a single example of one concentration that would be suitable.  A person having ordinary skill in the art would have been motivated to determine what other concentrations are suitable within the ranges taught by Ohashi et al.
The examiner respectfully points out the following from MPEP 2144.05: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Applicant further asserts that while the composition of Example 2 of TREU contains 0.3 % by weight of sodium stearoyl glutamate, it must not be overlooked that this 
The examiner respectfully argues that Ohashi et al. and Treu et al. do not teach or suggest that the concentration of sodium stearoyl glutamate should be considerably higher than 0.3% by weight if sodium stearoyl glutamate is to be employed as the only emulsifier in the composition.  As discussed above, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Ohashi et al. teach that the total amount of the hydrophilic surfactant and the amphiphilic substance is usually 0.2% by weight or more, preferably 0.5% by weight or more, based on the aqueous phase.  Therefore, it would have been obvious for a person having ordinary skill in the art to determine the concentration ranges for sodium stearoyl glutamate that would be suitable for preparing o/w emulsions according to Ohashi et al.

Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP 2004-224706 A) in view of Treu et al. (WO 2014/183974 A1) as applied to claims 37, 42-54 and 56 above, further in view of Aurena (Bag-on-Valve Technology, IDS filed 6 November 2017), Lentini et al. (WO 2010/138266 A2), Shah et al. (WO 2014/105878), Birkel et al. (US 2013/0068849) and Werner et al. (US 9,211,995).
The teachings of Ohashi et al. and Treu et al. are discussed above and incorporated herein by reference.
Ohashi et al. teach a spray applicator system and nitrogen as a propellant (Claim 8), but they do not explicitly disclose a bag-on-valve applicator system, with a positive pressure from 2 to 12 bar, and the bag formed from a laminate of PE/adhesive/PA/adhesive/Al/adhesive/PET, as instantly claimed.
However, Aurena teaches a bag-on-valve aerosol system to improve cosmetic, medical and food products, wherein the product can be sprayed evenly at all angles and has up to 99% product emptying.  Aurena teaches that the product maintains its integrity, remaining separated from the propellant at all times.  Also, Lentini et al. teach a bag-on-valve (BOV) system wherein the product and propellant are separated, which offers advantages over the typical aerosol package.  Lentini et al. teach that the BOV system makes the use of compressed or liquefied propellants possible, is optimal for oxygen sensitive products, requires fewer perfumes and preservatives, the system enables a longer lifecycle, up to 99% of the product can be emptied, the method is hygienic and sterilizable, the package operates in all positions, etc. (pg. 7, last paragraph to pg. 8, 2nd paragraph). 
Also, Shah et al. teach cosmetic compositions comprising an emulsion (abstract), spray application and applicator therefore including bag-on-valve (BOV) ([0127]-[0128]). 
Birkel et al. teach aerosol dispensers (abstract) with compressed nitrogen ([0081]) spray devices from Aptar ([0096]), and pressures of 6-12 bar and about 9 bar ([0095]).
Werner et al. teach pressurized containers for dispensing compositions, BOV dispensers and components thereof (col. 3 and 4), and laminate bags comprising; foil, PET, aluminum, nylon which reads on polyamide, polypropylene, and polyethylene, as well as 4-ply systems being standard (col. 6). 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare a cosmetic composition according to Ohashi et al. and to place the composition in the bag-on-valve according to Aurena, Lentini et al., Shah et al., Birkel et al. and Werner et al.  A person having ordinary skill in the art would have been motivated to use the bag-on-valve system because Aurena and Lentini et al. teach that the products in their bag-on-valve spray applicator system can be sprayed evenly at all angles, has up to 99% product emptying, and the product maintains its integrity, remaining separated from the propellant at all times, etc. 
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP 2004-224706 A) in view of Treu et al. (WO 2014/183974 A1) as applied to claims 37, .
The teachings of Ohashi et al. and Treu et al. are discussed above and incorporated herein by reference.
Ohashi et al. teach that their emulsions may comprise a polyhydric alcohol, such as butylene glycol, and Treu et al. teach that their emulsions may also comprise diols, such as propylene diol, but they do not explicitly disclose compositions comprising one or more of 1,2-pentanediol (pentylene glycol), 1,2-hexanediol (hexylene glycol), 1,2-octanediol (octylene glycol) and 1,2-decanediol (decylene glycol), as instant claimed.
Kang et al. teach that glycerin, butylene glycol, propylene glycol, pentylene glycol and hexylene glycol are moisturizers suitable for use in cosmetics ([0014]; Claim 6).  Zofchak et al. teach cosmetic emulsions comprising solvents used to influence the rheology of the final composition and to help compatabilize components which may be added to the compositions, wherein the solvents include propylene glycol, glycerine, butylene glycol and hexylene glycol ([0037]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include pentylene glycol and/or hexylene glycol as moisturizers and solvents in the cosmetic emulsions according to Ohashi et al. and Treu et al.  Such would have been obvious because Ohashi et al. and Treu et al. teach that their emulsions may comprise diols, and Kang et al. and Zofchak et al. teach that pentylene glycol and hexylene glycol are suitable for use in cosmetic emulsions as moisturizers and solvents.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP 2004-224706 A) in view of Treu et al. (WO 2014/183974 A1) as applied to claims 37, 42-54 and 56 above, further in view of Nielsen et al. (US 2005/0238610 A1).
The teachings of Ohashi et al. and Treu et al. are discussed above and incorporated herein by reference.
Ohashi et al. teach that the compositions may comprise a preservative, but they do not explicitly disclose compositions comprising phenoxyethanol and methyl paraben, as instantly claimed.  Nielsen et al. teach similar formulations comprising preservatives including phenoxyethanol and methyl paraben (examples).  Treu et al. also teach that their compositions may comprise phenoxyethanol (Example 2).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to produce the cosmetic compositions of Ohashi et al. with phenoxyethanol and/or methyl paraben as preservative as reasonably taught by Nielsen et al. and Treu et al.  One of ordinary skill in the art would have been motivated to do this because Ohashi et al., Nielsen et al. and Treu et al. are drawn to sprayable O/W cosmetic emulsions comprising preservatives and Nielsen et al. and Treu et al. further teach specific preservatives including phenoxyethanol and/or methyl paraben.  Therefore, it would have been obvious to utilize the phenoxyethanol and methyl paraben of Nielsen et al. and Treu et al., in the formulations of Ohashi et al. in .
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616